DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on January 31, 2020 for application number 16/778,555. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 31, 2020 and December 21, 2021 are noted. The submission is in compliance with the provisions of 37 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wall et al. (US PG Pub No. 2014/0109844), hereinafter “Wall”, in view of Matsuoka (US PG Pub No. 2004/0068987), hereinafter “Matsuoka”.
Regarding claim 1, Wall discloses a cogeneration system comprising: a power generation device (Figs. 1 & 2 (24)) configured to supply electric power (paragraph 15, 
Wall fails to disclose a control device configure to adjust a heat-to-electric power ratio by changing a supply destination of the steam in the distributor.
However, Matsuoka discloses a control device (Matsuoka (Fig. 1 (8))) configure to adjust a heat-to-electric power ratio by changing a supply destination of a steam in the distributor (Matsuoka (Fig. 1 (52)); (paragraph 76)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Wall by incorporating the teachings of Matsuoka in order to use the steam for providing heat to other components.
Regarding claim 2, the modified invention of Wall discloses the cogeneration system according to claim 1, wherein the control device (Matsuoka (8)) is configured to change a supply amount of the steam in the distributor (paragraph 71).

Regarding claim 8, the modified invention of Wall discloses the cogeneration system according to claim 1, wherein the power generation device is an engine generator using a reciprocating engine, and the fuel is methane (paragraph 15, lines 1-10).

Claims 4, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wall, in view of Matsuoka as applied to claim 1 above, and further in view of Komatsu (US Patent No. 6,318,306), hereinafter “Komatsu”.
Regarding claim 4, the modified invention of Wall discloses the cogeneration system according to claim 1, further comprising: a water supply device (Fig. 2 (51 & 53)) configured to supply the water to the first heat exchanger (Fig. 2 (50)).
The modified invention of Wall fails to disclose that the control device is configured to control the water supply device based on a temperature of the steam at an outlet of the first heat exchanger.
However, Komatsu discloses a control device that is configured to control the water supply device based on a temperature of the steam at an outlet of the first heat exchanger (Komatsu (col. 4, lines 22-39)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Wall by incorporating the teachings of Komatsu in order to provide the necessary amount of water to the system.

Regarding claim 6, the modified invention of Wall discloses the cogeneration system according to claim 4, further comprising: a third heat exchanger (Komatsu (Fig. 1 (14))) configured to exchange heat between at least a part of the water supplied to the first heat exchanger (Komatsu (Fig. 1 (7))) and a cooling liquid (Komatsu (Fig. 1 (engine coolant entering element 14))) that cools the power generation device, so as to raise a temperature of the water and to lower a temperature of the cooling liquid.
Regarding claim 9, the modified invention of Wall discloses the cogeneration system according to claim 5, wherein the power generation device is an engine generator using a reciprocating engine, the fuel is methane (paragraph 15, lines 1-10).
The modified invention of Wall fails to disclose that the fuel flow control valve is controlled, such that a ratio of the number of moles of the steam supplied to the reformer to the number of moles of carbon atoms contained in the fuel supplied to the reformer is 5 or more.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to control the fuel flow control valve such that a ratio of the number of moles of the steam supplied to the reformer to the number of moles of carbon atoms contained in the fuel supplied to the reformer is 5 or more, since it has been held .

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747